         Case 18-00102-MFW   Doc 72   Filed 03/19/21   Page 1 of 3



              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE

In re:                             )         Chapter 11
                                   )
UD DISSOLUTION CORP.               )
     (f/k/a, V3 Systems, Inc.)     )
                                   )         Utah Bankruptcy Case
     Debtor.                       )         No. 14-32546
                                   )
___________________________________)
                                   )
UD DISSOLUTION LIQUIDATING         )
TRUST,                             )
                                   )
     Plaintiff,                    )
                                   )
     v.                            )         Misc. Pro.
                                   )         No.: 18-00102 (MFW)
SPHERE 3D CORP., V3 Systems        )
HOLDINGS, INC., PETER TASSIOPOULOS,)
JASON D. MERETSKY, ERIC L. KELLY, )
PETER ASHKIN, MARIO BIASINI, GLENN )
M. BOWMAN, DANIEL J. BORDESSA,     )
VIVEKANAND MAHADEVAN, OVERLAND     )
STORAGE, INC., SILICON VALLEY      )
TECHNOLOGY PARTNERS, LLC, CYRUS    )
CAPITAL PARTNERS, L.P., FBC        )
HOLDINGS, S.A.R.L., CRESCENT 1,    )
L.P., CRS MASTER FUND, L.P., CYRUS )
OPPORTUNITIES MASTER FUND II, LTD.,)
CYRUS SELECT OPPORTUNITIES MASTER )
FUND II, LTD., CYRUS CAPITAL       )
PARTNERS GP, L.L.C., CYRUS CAPITAL )
ADVISORS, L.L.C., STEPHEN C.       )
FREIDHEIM, and JOHN DOES I-X,      )         Rel. Docs. 18, 23, 28,
                                   )         33, 42, 45, 46, 56,
     Defendants.                   )         59, 60

                             O R D E R

     AND NOW this 19th day of MARCH, 2021, upon consideration of

the Defendants’ Motions to Dismiss various counts of the Amended

Complaint filed by UD Dissolution Liquidating Trust and for the

reasons stated in the accompanying Memorandum Opinion, it is

hereby
          Case 18-00102-MFW   Doc 72   Filed 03/19/21   Page 2 of 3



     ORDERED that the Defendants’ Motions to Dismiss Counts 12,

13, 21, and 27 are hereby GRANTED; and it is further

     ORDERED that the Defendants’ Motions to Dismiss Counts 7 and

8 are GRANTED to the extent they are based on the Bankruptcy Code

but DENIED to the extent they are based on applicable state law;

and it is further

     ORDERED that the Defendants’ Motions to Dismiss Counts 23,

24, and 25 are GRANTED as to Defendants Ashkin, Biasini, Bowman,

and Mahadevan and DENIED as to all other Defendants; and it is

further

     ORDERED that the Defendants’ Motions to Dismiss are DENIED

in all other respects.



                                       BY THE COURT:



                                       Mary F. Walrath
                                       United States Bankruptcy Judge




cc: Albert H. Manwaring, IV, Esquire1



1
     Counsel shall distribute a copy of this Order to all
interested parties and file a Certificate of Service with the
Court.
         Case 18-00102-MFW   Doc 72   Filed 03/19/21   Page 3 of 3



                             SERVICE LIST


Albert H. Manwaring, IV, Esquire
Morris James LLP
500 Delaware Avenue, Suite 1500
P.O. Box 2306
Wilmington, DE 19899-2309
Counsel for UD Dissolution Liquidating Trust

Kevin N. Anderson, Esquire
Fabian Vancott
215 South State Street, Suite 1200
Salt Lake City, UT 84111
Counsel for UD Dissolution Liquidating Trust

Eric Lopez Schnabel, Esquire
Alessandra Glorioso, Esquire
Dorsey & Whitney (Delaware) LLP
300 Delaware Avenue, Suite 1010
Wilmington, DE 19801
Counsel for the Sphere Defendants

Milo Steven Marsden, Esquire
Sarah Goldberg, Esquire
Dorsey & Whitney LLP
111 South Main Street, Suite 2100
Salt Lake City, UT 84111
Counsel for the Sphere Defendants

L. Katherine Good, Esquire
Matthew F. Davis, Esquire
Potter Anderson & Corroon LLP
1313 N. Market Street, 6th Floor
Wilmington, DE 19801
Counsel for the Cyrus Defendants

Brian R. Carney, Esquire
Kristen Diane White, Esquire
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York NY 10036
Counsel for the Cyrus Defendants
